Memorandum
Richard K. Willard, Assistant Attorney General; Joseph I. Liebman, Attorney in Charge, International Trade Field Office, Commercial Litigation Branch, U.S. Department of Justice (Susan Handler-Menahem) for the defendant.
Aquilino Judge:
This action was commenced on February 23,1983, which was the 180th or last day to do so in accordance with 28 U.S.C. § 2636(a). On that date, the plaintiff placed a check in the amount of the disputed duties in the mail, addressed to the Customs Service, which received the money some time later.
The defendant has moved to dismiss this action on the ground of lack of jurisdiction in that plaintiffs payment was not in conformity with 28 U.S.C. § 2637(a), which provides that an action such as this may be commenced "only if all liquidated duties, charges, or exac-tions have been paid at the time” of commencement.
The issue raised by the motion is thus the same as that raised in Nature’s Farm Products, Inc. v. United States, 10 CIT 676, Slip Op. 86-108 (Oct. 22, 1986), notice of appeal filed Dec. 8, 1986, wherein this court concluded that mailing duties on the last day, with resultant late receipt of them by Customs, does not satisfy the foregoing condition of 28 U.S.C. § 2637(a). Judgement was therefore entered, dismissing that action, and the court concludes that its reasoning applies equally to this action and entitles the defendant to grant of the same relief.